Citation Nr: 1339497	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-32 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that bilateral hearing loss was incurred in service.

2.  The evidence shows that tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 1154, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determinations in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection may also be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of recurrent symptoms.  38 C.F.R. § 3.303(b).

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and an organic disease of the nervous system, including sensorineural hearing loss (SNHL), manifests to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes at the outset that in the November 2011 statement of the case, VA conceded that the Veteran was exposed to hazardous noise in service.  The Board concurs with this finding, as it is consistent with his military occupational specialty (MOS) of radio operator.  The Veteran has reported that he was exposed to loud high pitched sounds from radios without the benefit of any hearing protection.  He also fired 155mm artillery (Howitzers).  Thus the Board finds that the Veteran was exposed to hazardous noise in service.

I.  Bilateral hearing loss

The Veteran contends that his bilateral hearing loss began in service as the result of exposure to hazardous noise, and has continued to the present.  As discussed earlier, his exposure to hazardous noise in service has been established.

The Veteran has been diagnosed with current bilateral hearing loss disability for VA disability adjudication purposes.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the above frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The October 2011 VA examination report includes an audiogram that shows auditory thresholds and speech recognition scores that meet the criteria for hearing loss for VA purposes bilaterally.  38 C.F.R. § 3.385.  The VA examiner diagnosed bilateral SNHL.  The Board finds that the Veteran has a current bilateral hearing loss disability for VA adjudication purposes.  

The remaining inquiry is whether the Veteran's hearing loss is related to his service.  

The Veteran's service treatment records (STRs) do not document any complaints or findings of hearing loss in service.  His military entrance and separation examinations reveal a whisper test of 15/15.  Audiometric testing was not reported.  However, VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service, if evidence is received showing that a current disability is causally related to service.  Hensley, 5 Vet. App. at 159.  Moreover, the VA examiner stated that the "whisper tests are no longer valid."

The Veteran has consistently and competently reported at his VA examination and in lay submissions that his bilateral hearing loss originally manifested in service and has continued to the present.  Layno.  In his November 2010 claim application, he stated that his hearing loss began in 1959, while he was still on active duty, as the result of prolonged exposure to loud high pitched sounds from radios, as well as Howitzer artillery fire, without hearing protection.  The record shows that the Veteran had minimal employment post-service that required hearing protection devices, and that he used adequate hearing protection in those cases.  However, there is no evidence of significant occupational or recreational noise post-service exposure.  The mere fact that his account of in-service hearing loss is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of hearing loss symptoms.  The Veteran has consistently reported that the hearing loss had its onset during service and has continued ever since.  His description of exposure to excessive noise has also been consistent.  Caluza.  Therefore, the Board finds that throughout the appeal period the Veteran competently, credibly, and consistently reported that his hearing loss symptoms began during his military service and have continued to the present time.

The October 2011 VA examiner opined that the Veteran's current bilateral hearing loss is less likely than not caused by or related to military service, because his "current audiological configuration is not consistent with hearing loss caused by acoustic trauma. . . .  It is likely that aging effects and a significant history of post military noise exposure are playing a role in the Veteran's current audiological status."  However, he also stated that because the whisper tests are no longer valid, "hearing loss at military separation was not ruled out."  The Board finds that this negative medical opinion did not give due consideration to the Veteran's competent and credible account of the onset of symptoms in service and their recurrence thereafter, especially in light of the fact that hearing loss at separation could not be ruled out.  The examiner provided no reason for rejecting the Veteran's lay history, especially in light of his hazardous noise exposure in service.  Further, the Board does not find that the record shows the "significant history of post-military noise exposure" relied upon by the examiner.  Based on the foregoing, the Board finds this opinion is not probative.

When certain chronic diseases are not present during service, service connection may be shown by evidence of recurrent symptoms.  38 C.F.R. § 3.303(b).  In this case, organic disease of the nervous system, including SNHL, is a chronic disease under 38 C.F.R. §3.309.  The Veteran has consistently, credibly, and competently reported continuity of symptoms since service.  As such, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted. 

II.  Tinnitus

The Veteran contends that his tinnitus began in service as a result of exposure to hazardous noise, and has continued to the present.  As discussed earlier, his exposure to hazardous noise in service has been established.

The Veteran has a current diagnosis of bilateral tinnitus.  Specifically, the VA examiner diagnosed constant bilateral recurrent tinnitus.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

In his claim application, notice of disagreement, substantive appeal, lay statements, and VA examination, the Veteran has consistently reported that his tinnitus began during service after being exposed to Howitzer and radio noise and has continued ever since.  

The Veteran's STRs are negative for complaints of tinnitus.  Nevertheless, he is competent to report a history of tinnitus that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  Moreover, the mere fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan. 

In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of tinnitus symptoms.  The Veteran has consistently reported that the ringing in his ears had its onset during service and has continued ever since.  His description of exposure to hazardous noise has also been consistent.  Caluza.  Therefore, the Board finds that throughout the appeal period the Veteran competently, credibly, and consistently reported that his tinnitus symptoms began during his military service and have continued to the present time.

The VA examiner opined that the Veteran's tinnitus was not related to service because he was not in combat or overseas, and his "audiologic configuration is not consistent with noise exposure."  However, he also opined that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss, "as tinnitus is known to be a symptom associated with hearing loss."  

The Board first notes that the fact that the Veteran did not serve in combat or overseas has no bearing on whether he was exposed to hazardous noise in service.  Indeed, his MOS and credible lay accounts have led both the RO and the Board to find he was exposed to hazardous noise during active duty.  The examiner's negative medical opinion did not give due consideration to the Veteran's competent and credible account of the onset of symptoms in service, and their recurrence thereafter.  The examiner provided no reason for rejecting the Veteran's lay history.  Based on the foregoing, the Board finds this opinion is not probative with respect to whether the Veteran's tinnitus had its onset in service.

Lay evidence can be competent and sufficient evidence to establish etiology if the layperson is competent to identify the medical condition and lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson; Jandreau.  In this case, under Charles the Veteran is competent to identify the medical condition of tinnitus and his lay testimony describes ringing in the ears in service that supports the later diagnosis by the VA examiner.  The Board thus finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between service and tinnitus.  

Moreover, the VA examiner also opined that the tinnitus is at least as likely as not associated with the Veteran's hearing loss, which the Board has found to be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A current disability of tinnitus has been shown to exist, and the medical evidence of record supports a finding that the tinnitus was proximately caused by the Veteran's service-connected hearing loss.

Therefore, the medical and lay evidence shows that service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. § 3.102, 3.303(a), 3.310. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


